PER CURIAM.
Empire appeals from a final judgment and an Order on Coverage and a Partial Payment favorable to the insureds.
In the earlier appeal of this case, Taylor v. Empire Fire & Marine Ins. Co., 581 So.2d 1332 (Fla. 3d DCA1991), we held that the issue was identical to the issue presented in Rabatie v. U.S. Security Ins. Co., 581 So.2d 1327 (Fla. 3d DCA1990) (en banc), and reversed and remanded for further proceedings. The holding in Rabatie was that the automobile insurance policy provided automatic coverage for a newly acquired vehicle, subject to the condition subsequent that the insurer be notified within thirty days. Here the excess insurer was not notified of the newly acquired automobile until the forty-first day after acquisition.
Under the Rabatie holding, which relied on similar policy language, where the notice is not given within thirty days it is irrelevant that the accident occurred within the thirty-day period or that the insurer was not prejudiced by the lack of notice.
Reversed.